Citation Nr: 0804715	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  97-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder including as secondary to service-
connected tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to July 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from June 1996 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that denied an increased rating for 
hearing loss and denied service connection for nervous 
condition, diagnosed dysthymic disorder and alcohol 
dependence, as secondary to a service-connected disability.  
In April 1997, the veteran perfected his appeals.  In June 
2004, the Board denied an increased rating for bilateral 
hearing loss and remanded the service connection claim for 
further development.  The remaining matter before the Board 
is as stated on the previous page.  In August 2006, the Board 
remanded the claim again for further development.  

In April 1997, the veteran testified at an informal hearing 
before a Hearing Officer; a transcript of that hearing is of 
record.  


FINDINGS OF FACT

A psychiatric disorder was not manifested in service or in 
the first postservice year; is not shown to be related to 
service; and is not shown to have been caused or aggravated 
by the veteran's service-connected tinnitus.


CONCLUSION OF LAW

Service connection for variously diagnosed psychiatric 
disorder, including as secondary to the service connected 
tinnitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-homeless

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant on March 2003, June 2004, December 
2004, and August 2006 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her or his possession to the AOJ.  The August 
2006 letter also provided specific notice regarding 
disability ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant and his representative been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The claims file indicated that the veteran was homeless, thus 
VA has a heightened duty to assist. The veteran was provided 
with several VA examinations. The record includes testimony 
transcripts, VA outpatient treatment records and VA 
examinations reports. The veteran has not identified any 
further records and there is no indication that any pertinent 
evidence remains outstanding. All notice and duty to assist 
requirements are substantially met as to the matter being 
addressed on the merits. The veteran is not prejudiced by the 
Board's review of this matter on the merits at this point. 
See Conway v. Principi, 6 Vet. App. 226 (1994).



II.  Factual Background

Service medical records (SMR's), including June 1973 and May 
1977 separation examinations were negative for any 
complaints, treatment, or diagnoses of a psychiatric 
disorder.   On examinations it was specifically noted that 
the veteran had high frequency hearing loss and denied a 
family history of psychosis.  

1992 to 1995 treatment records from Bonham and Dallas VA 
Medical Center (VAMC) included October to November 1992 
records that had multi-axial diagnoses of Axis I-alcohol 
dependence, cannabis abuse, and major depression; Axis II-
deferred; Axis III-tinea pedis, high frequency hearing loss, 
decreased visual acuity, chronic left shoulder and right knee 
pain, and upper respiratory infection; Axis IV-severe 
stressors including homelessness, estrangement from family, 
and unemployment; and Axis V-a Global Assessment of 
Functioning (GAF) score of 45.  Records showed that the 
veteran was admitted to the Domiciliary from the Dallas 
Alcohol Treatment Program and stayed there from February to 
June 1993.  While in the Domiciliary, he was treated for mild 
depression.  A January 1994 discharge summary showed that the 
veteran presented in December 1993 for Mental Health Clinic 
triage with the chief complaint of "thinking about 
suicide."  The veteran also reported that he heard voices 
and music in his head that made him depressed.  On discharge 
he was diagnosed with alcohol dependence and high frequency 
hearing loss.  Among other things, tinnitus was noted to have 
been addressed during the course of hospitalization.  

A September 1995 psychiatric evaluation noted that the 
veteran indicated the he was extremely sensitive to loud 
sounds and sudden noises and reacted in an extreme fashion to 
them.  It was noted that there was a vague sense of 
hypervigilance versus a complication of tinnitus.  The 
impression was Axis I-alcohol dependence and recurrent 
moderate major depression versus dysthymia versus substance 
induced mood disorder.  The Axis III diagnosis was tinnitus.  
An October 1995 record noted that the veteran was alert and 
well oriented in spite of noticeable hearing impairment.  A 
further assessment noted that the veteran's tendency towards 
uninvolvement was partly due to his hearing impairment, since 
he had difficulty in understanding and responding to others 
with ease and appropriately.  

On an April 1996 VA audiology evaluation, the veteran 
reported constant bilateral tinnitus.  

In a March 1997 statement, Dr. S. S., a VA physician, noted 
that the veteran was currently under her care and that the 
veteran had longstanding tinnitus that was severe and 
progressive.  Dr. S. S. indicated that the tinnitus 
contributed to the veteran's severe anxiety and was a factor 
in the perpetuation of his alcohol dependence.  The veteran 
was currently sober and was on medication to reduce anxiety 
and ear pain.  

During his April 1997 informal hearing before a Hearing 
Officer, the veteran testified that his VA psychiatrist 
indicated that his anxiety was directly attributed to the 
ringing in his ears.  He testified that the ringing in his 
ears cut his social life down to nothing.  

1997 to 1998 VA treatment records noted complaints of severe 
continuous tinnitus, ear pain, and hypersensitivity to noise 
in which the veteran felt it increased his irritability, and 
anxiety, and worsened his mood.  An April 1997 record noted 
that the veteran had complaints of noise in the sheltered 
workshop.  His tinnitus was hurting his ears and caused his 
head to ache, which was negatively affecting his ability to 
perform his work duties.  He stated that the problem was so 
troublesome that he did not think that he could continue to 
work in the shop where there was fairly a high level of 
noise.   

July 2000 VA examination noted that the claims file was not 
available for review.  The veteran had complaints of 
bilateral recurrent tinnitus which had become constant and 
very loud in recent years.  He indicated that he had 
continuous noise exposure since he was discharged from active 
duty and continued to work on jet engines.  He reported that 
his "nerves [were] so frayed" that he was unable to 
continue to work at his occupation.  He complained bitterly 
of hypercusis.  He indicated that the problem was so severe 
that it was difficult for him to function at all.  

On April 2001 VA examination, it was noted that the claims 
file was unavailable for review.  The veteran complained that 
tinnitus made him edgy and that he could not take loud 
sounds.  He continued to have ringing in his ears.  He could 
not stand loud noises.  He had trouble sleeping through the 
night and woke up frequently.  He had panic attacks when he 
lost something or misplaced something.  After mental status 
examination, the examiner found that the veteran had alcohol 
dependence in remission, nicotine dependence, and panic 
attacks without agoraphobia.  The examiner opined that the 
mental disorder was not likely due to tinnitus given that the 
veteran stated that it occurred when he lost or misplaced 
something, which had no relationship to ringing in his ears.  

2002 treatment records from VA Central Texas included a July 
2002 record, in which, the relationship between depression 
and substance abuse was discussed.  2003 to 2006 records were 
negative for tinnitus and included some records that showed 
continued treatment for substance abuse.  

On February 2005 VA examination it was noted that the 
veteran's claims file was reviewed.  The veteran complained 
that loud noised bothered him.  He reported that the most 
disabling problem that he had was rheumatoid arthritis.  He 
had pain in his wrist, hand, ankle, and knee joints and the 
pain made him depressed.  He had vascular problems in his 
legs in which the pain in his legs made him feel depressed.  
After examination, the examiner found that the veteran had a 
dysthymic disorder, due to chronic pain in his joints and 
legs.  The examiner further stated that the depression was 
not related to the service connected tinnitus or impaired 
hearing.  

On February 2007 VA examination, it was noted that the claims 
file was reviewed.  The examiner thoroughly summarized 
pertinent medical records and opinions provided.  The 
examiner noted that the proposed psychiatric diagnoses 
included at least one alcohol related diagnosis on each of 
the veteran's 22 admissions, including alcohol dependence, 
alcohol abuse, alcohol withdrawal, and alcohol detox.  
Cocaine abuse occurred as a diagnosis once and tobacco 
dependence.  There were several occurrences of generalized 
anxiety disorder in the earlier notes as a historical 
diagnosis.  Depression, not otherwise symptomatic (NOS) 
occurred sporadically in the records.  Anxiety NOS occurred 
at least once and substance induced mood disorder occurred at 
least twice in the discussions, but not in the final 
diagnosis.  Alcohol related medical diagnoses included: 
withdrawal seizures, alcoholic gastritis, hypertension, gout, 
peripheral vascular disease, and coronary artery disease.  
The examiner added that the veteran had severe problems with 
alcohol for more than a decade and problems with alcohol for 
at least 35 years.  He had no well-documented psychiatric 
diagnoses apart from substance abuse in these records.  There 
was no close to direct evidence for anxiety in these records.  
There was some evidence for depression during intoxication, 
and in the near-term period after intoxication, however it 
could take as much as two years of sobriety for an 
alcoholic's psychological condition to stabilize.  To the 
extent that chronic severe alcoholism caused diffuse cerebral 
insult, not necessarily reversible, it would only honestly be 
possible to state that the claimant's depression was not 
alcohol induced if he had a lengthy, i.e. two or more years, 
dry period, and had a lengthy, stable remission of depression 
during many months of that dry period, while off 
antidepressants.  

The examiner noted that based on the available history, the 
alcohol dependence was present several decades before the 
mood symptoms were identified.  On the basis of the records, 
the only adequately documented psychiatric diagnoses were 
alcohol dependence, cocaine abuse, and tobacco dependence.  
The examiner provided a mental status examination to confirm 
or establish a diagnosis in accordance with DSM-IV and 
provided psychological testing.  The examiner found that the 
veteran's pattern of scores on testing suggested that he was 
attempting "an effortful negative distortion."  It was 
noted that a motivation for this response style may be 
malingering and/or lying.  The examiner stated that the 
veteran did not appear to have a mental disorder of any type, 
other than alcohol dependence.  The evidence suggested that 
he was attempting to feign psychological problems.  When 
reporting symptoms and describing his trauma, he did not 
appear overly distressed and did not show much emotion.  It 
was noted that although a person may at the time be feigning 
a mental disorder that did not preclude the possibility of 
and validity of emotional complaints at a later point in 
time.  This finding also did not rule out any emotional 
concerns at an earlier time.  The examiner noted that a 
review of the claims file did not support any finding that 
the veteran received any mental health care while in the 
service.  The other records since then, other than his claim 
at the current time and the one report mentioned by a VA 
physician did not support that his depression was associated 
with his tinnitus.  


III.  Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  A claimant is also entitled 
to service connection on a secondary basis when it is shown 
that a service-connected disability aggravates a nonservice- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Certain listed, chronic disabilities, including psychosis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Regarding direct service connection, the most recent VA 
examination in February 2007 found that the veteran did not 
have a mental disorder of any type, other than alcohol 
dependence.  However, given that numerous treatment records 
and past VA examinations have indicated that the veteran has 
had a variously diagnosed psychiatric disorder, the Board 
finds that there is ample evidence that the veteran has a 
current psychiatric disorder.  There is no evidence that a 
psychiatric disorder was manifested in service or in the 
veteran's first postservice year.  Service medical records 
are entirely silent for any psychiatric disorder.  The 
earliest medical documentation of a psychiatric disorder is 
from 1992, approximately 14 years after service.  A lengthy 
interval of time between service and initial postservice 
manifestation of a "disability" for which service connection 
is sought is, of itself, a factor against a finding that the 
disability was incurred or aggravated in service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, 
service connection for a variously diagnosed psychiatric 
disorder on the basis that it became manifest in service, and 
persisted, or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  Furthermore, 
there is no competent (medical) evidence that relates the 
veteran's variously diagnosed psychiatric disorder directly 
to his service.  Without any competent evidence of a nexus 
between the veteran's variously diagnosed psychiatric 
disorder and his active service, direct service connection 
for a psychiatric disorder is not warranted.

There is a preponderance of the evidence against a finding of 
direct service connection for a variously diagnosed 
psychiatric disorder.
As for secondary service connection, the threshold 
requirements that must be met to establish secondary service 
connection are:  1.) Competent evidence (a medical diagnosis) 
of the disability for which service connection is sought  2.) 
A disability which is already service connected.  And 3.) 
Competent evidence that the disability for which service 
connection is sought was caused or aggravated by the service 
connected disability.

As previously mentioned, there is ample evidence that the 
veteran has a variously diagnosed psychiatric disorder; and 
tinnitus is service-connected.  However, there is conflicting 
evidence as to whether the veteran's service connected 
tinnitus caused or aggravated his variously diagnosed 
psychiatric disorder.  On one hand, in a March 1997 
statement, Dr. S. S., a VA physician, indicated that the 
tinnitus contributed to the veteran's severe anxiety and was 
a factor in the perpetuation of his alcohol dependence.  On 
the other hand, in April 2001, a VA examiner opined that the 
mental disorder was not likely due to tinnitus given that the 
veteran stated that it occurred when he lost or misplaced 
something, which had no relationship to ringing in his ears.  
Additionally, on February 2005 VA examination, the examiner 
found that that the veteran's depression was not related to 
his service connected tinnitus or impaired hearing.  The 
examiner reasoned that the veteran had a dysthymic disorder, 
due to chronic pain in his joints and legs and it was noted 
that the veteran's claims file was reviewed.  Furthermore, 
February 2007 VA examination report also noted that the 
claims file was reviewed.  The VA examiner addressed and 
summarized in great detail relevant records and previous 
opinions provided.  Although the examiner found that the 
veteran did not appear to have a mental disorder of any type, 
other than alcohol dependence, the examiner indicated that 
the evidence of record, other than the veteran's current 
claim and the statement by Dr. S. S., did not support a 
finding that the veteran's depression was associated with his 
tinnitus.  

Here, the VA examiners' opinions in February 2005 and 
February 2007 were based on a mental status examination and 
complete review of the claims file, which included in-service 
and post service medical records.  Also, as both VA examiners 
provided a rationale for their opinions, such opinions have 
more probative value.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Consequently, there is a preponderance of the evidence 
against a finding of direct service connection for a 
variously diagnosed psychiatric disorder claimed as secondary 
to the service connected tinnitus.

While the veteran may claim that he has a psychiatric 
disorder that is related to his service or service connected 
tinnitus, because he is a layperson, he is not competent to 
opine in matters requiring medical expertise, such as the 
etiology of hypertension. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  There is a preponderance of the evidence 
against this claim; hence it must be denied.


ORDER

Service connection for a variously diagnosed psychiatric 
disorder, including as secondary to the service-connected 
tinnitus is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


